| iKNOLL, J.,
dissenting.
For the following reasons, I respectfully dissent. I find that a careful analysis of the facts particular to this ease discloses an abuse of discretion of the trial court. In my view, the award of $25,000 in general damages is beyond the amount which a reasonable trier of fact could assess for the effects of this particular injury under the circumstances of this ease.
Norma Dush has been diagnosed with post-traumatic stress syndrome. Her symptoms were described as “mild” or “mild to moderate,” and are episodic rather than manifested daily. Her therapist, Terri Theaux, initially assessed her anxiety as a “4” on a 10-point scale. Although she has periodically attended group therapy, she has not been prescribed any medication for her psychological problems.
It is undisputed that the brief incident in the department store badly frightened Norma Dush, causing nightmares and anxiety.However, the record clearly shows that Norma Dush has coped well and is on her way to overcoming her problems. Her grades did not suffer because of the incident, and her relationship with her mother is |2intact. Since the incident, she has traveled alone across the country to visit relatives for extended periods of time.
The record indicates that Norma Dush has experienced episodes of high anxiety when she was separated from her classmates at Disney World, and upon the death of her pet dog. I find these are occurrences that would distress almost any teenager, and the record indicates that Norma Dush coped with these situations in a relatively normal manner. She handled the situation at Disney World particularly well, calling her mother from a pay phone for advice and assistance.
*366After a review of awards in cases involving similar injuries, I find that the highest award that would be reasonable under the circumstances to be $15,000. I believe that the highest awards should be reserved for the truly egregious cases.